Appeal by defendant from a judgment of the County Court, Nassau County, imposed April 19, 1976, convicting him of robbery in the first degree and grand larceny in the third degree, upon a plea of guilty, and imposing sentence. Judgment modified, on the law, by reversing the conviction of grand larceny in the third degree and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed (see People v Grier, 37 NY2d 847). Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.